UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
ERNESTO ANTONIO GATON DE LEON
and PABLO ERNESTO GATON BAEZ,

                          Plaintiffs,                         ORDER
                                                              ADOPTING REPORT AND
                                                              RECOMMENDATION
                                                              19-CV-02268
        - against -


SENAT POULTRY, LLC, ENA MEAT
PACKING CORP INC. and JOHN DOE,

                           Defendants.
---------------------------------------------------------x
GLASSER, Senior United States District Judge:

        On March 5, 2019, Plaintiffs brought this personal injury action against Defendants in the

Supreme Court of the State of New York, Queens County. (ECF No. 1-1). On April 18, 2019,

Defendants removed to this Court pursuant to 28 U.S.C. § 1322, claiming that the parties are

citizens of different states and the amount in controversy exceeds $75,000. (ECF No. 1). After

reviewing Plaintiffs’ Complaint and Defendants’ Notice of Removal, which failed to allege the

diversity of citizenship and amount in controversy requirements, Chief Magistrate Judge Roanne

L. Mann ordered Defendants to show cause in writing, by April 24, 2019, why this action should

not be remanded to state court for lack of jurisdiction. (ECF No. 5). Defendants ignored that

order, and on May 14, 2019, Judge Mann sua sponte recommended that this action be remanded.

(ECF No. 6).

        On May 28, 2019, Defendants objected to Judge Mann’s Report and Recommendation,

attaching Plaintiffs’ medical records and claiming that Plaintiffs’ injuries and surgeries satisfy the

$75,000 amount in controversy requirement. (ECF No. 8). Defendants further provided the



                                                         1
citizenship of Senat Poultry, LLC’s members, claiming they are all citizens of the State of New

Jersey. (Id.). Having reviewed the Complaint and Notice of Removal, which formed the basis of

Judge Mann’s Report and Recommendation, the Court finds that this action should be remanded

to the Supreme Court of New York, Queens County. Should Plaintiffs request it, leave will be

granted to amend the Complaint to allege facts establishing federal diversity jurisdiction under 28

U.S.C. § 1322.

         SO ORDERED.
Dated:           Brooklyn, New York
                 June 3, 2019

                                                     /s        ___
                                                     I. Leo Glasser                       U.S.D.J.




                                                2
